DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action mailed 12/03/2020, Applicants amended claim 1, cancelled claim 4 and added claims 11-14 in the response filed 01/05/2021.
Claim(s) 1-3 and 5-14 are pending examination.
Response to Arguments
Applicants’ amendments to Fig. 2 has overcome the previous drawing objection, as set forth in page 2 of the 12/03/2020 OA.
Applicants’ amendments to the title has overcome the previous specification objection, as set forth in page 2 of the 12/03/2020 OA.
Applicants’ amendments to the claim(s) overcomes the previous prior art of record.
Reasons for Allowance
Claims 1-3 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a substrate; an active layer disposed on a side surface of the substrate; an electrical insulating layer disposed on a side surface of the active layer opposite to another side surface of the active layer facing the substrate; a pixel defining layer disposed on a side surface of the electrical insulating layer opposite to another side surface of the electrical insulating layer facing the active layer, the pixel defining layer comprising at least one first through hole and at least one second through hole; and a first display region and a second display region disposed on the side surface of the electrical insulating layer opposite to another side surface of the electrical insulating layer facing the substrate, wherein the first display region comprises: a first transparent anode attached to the side surface of the electrical insulating layer opposite to another side surface of the electrical insulating layer facing the active layer, the first transparent anode disposed corresponding to the at least one first through hole; a first electroluminescence film disposed in the at least one first through hole, and attached to a side surface of the first transparent anode opposite to another side surface of the first transparent anode facing the electrical insulating layer; and a first reflective cathode disposed in the at least one first through hole, attached to a side surface of the first electroluminescence film opposite to another side surface of the first electroluminescence film facing the first transparent anode, and also attached to an inner sidewall of the at least one first through hole; and the second display region comprises: a reflective anode attached to the side surface of the electrical insulating layer opposite to another side surface of the electrical insulating layer facing the active layer, separated from the first transparent anode, and disposed corresponding to the at least one second through hole; a second transparent anode covering a side surface of the reflective anode opposite to another side surface of the reflective anode facing the active layer, and covering an outer sidewall of the reflective anode; a second electroluminescence film disposed in the at least one second through hole, and attached to a side surface of the second transparent anode opposite to another side surface of the second transparent anode facing the reflective anode; and a transparent cathode disposed in the at least one second through hole, attached to a side surface of the second electroluminescence film opposite to another side surface of the second electroluminescence film facing the second transparent anode, and also attached to an inner sidewall of the at least one second through hole, wherein the transparent cathode covers the first reflective cathode, the second electroluminescence film, and a side surface of the pixel defining layer opposite to another side surface of the pixel defining layer facing the substrate.
Claims 2, 3 and 5 are allowed, because they depend from the allowed claim 1.  
Independent claim 6 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 6, the steps of: step Si: manufacturing an active layer, comprising the step of providing the active layer on a substrate; step S2: manufacturing an electrical insulating layer, comprising the steps of providing the electrical insulating layer on the active layer; step S3: manufacturing source/drain electrodes, comprising the steps of etching and forming an electrical conductor on a portion of an upper surface of the active layer to form patterned source/drain electrodes; step S4: manufacturing a reflective anode, comprising the step of providing the reflective anode attached to an upper surface of the electrical insulating layer at a second display region; step S5: manufacturing a transparent anode, comprising the steps of providing a first transparent anode attached to the upper surface of the electrical insulating layer at a first display region, and providing a second transparent anode covering an upper surface and an outer sidewall of the reflective anode at the second display region; step S6: manufacturing a pixel defining layer, comprising the steps of providing the pixel defining layer on upper surfaces of the electrical insulating layer, the reflective anode, the first transparent anode and the second transparent anode, and forming at least one first through hole and at least one second through hole at the pixel defining layer, wherein the at least one first through hole is corresponding to the first transparent anode, and the at least one second through hole is corresponding to the reflective anode; step S7: manufacturing an electroluminescence film, comprising the steps of providing a first electroluminescence film attached the upper surface of the first transparent anode in the at least one first through hole, and providing a second electroluminescence film attached an upper surface of the second transparent anode in the at least one second through hole; step S8: manufacturing a reflective cathode, comprising the step of providing a first reflective cathode in the at least one first through hole, and the first reflective cathode attached to an upper surface of the first electroluminescence film and also attached to an inner sidewall of the at least one first through hole; step S9: manufacturing a transparent cathode, comprising the step of providing the transparent cathode in the at least one second through hole, and the transparent cathode attached to an upper surface of the second electroluminescence film and also attached to an inner side wall of the at least one second through hole.
Claims 7-10 are allowed, because they depend from the allowed claim 6.  
Independent claim 11 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 11, a substrate; an active layer disposed on a side surface of the substrate; an electrical insulating layer disposed on a side surface of the active layer opposite to another side surface of the active layer facing the substrate; a pixel defining layer disposed on a side surface of the electrical insulating layer opposite to another side surface of the electrical insulating layer facing the active layer, the pixel defining layer comprising at least one first through hole and at least one second through hole; and a first display region and a second display region disposed on the side surface of the electrical insulating layer opposite to another side surface of the electrical insulating layer facing the substrate, wherein the first display region comprises: a first transparent anode attached to the side surface of the electrical insulating layer opposite to another side surface of the electrical insulating layer facing the active layer, the first transparent anode disposed corresponding to the at least one first through hole; a first electroluminescence film disposed in the at least one first through hole, and attached to a side surface of the first transparent anode opposite to another side surface of the first transparent anode facing the electrical insulating layer; and a first reflective cathode disposed in the at least one first through hole, attached to a side surface of the first electroluminescence film opposite to another side surface of the first electroluminescence film facing the first transparent anode, and also attached to an inner sidewall of the at least one first through hole; and the second display region comprises: a reflective anode attached to the side surface of the electrical insulating layer opposite to another side surface of the electrical insulating layer facing the active layer, separated from the first transparent anode, and disposed corresponding to the at least one second through hole; a second transparent anode covering a side surface of the reflective anode opposite to another side surface of the reflective anode facing the active layer, and covering an outer sidewall of the reflective anode; a second electroluminescence film disposed in the at least one second through hole, and attached to a side surface of the second transparent anode opposite to another side surface of the second transparent anode facing the reflective anode; a transparent cathode disposed in the at least one second through hole, attached to a side surface of the second electroluminescence film opposite to another side surface of the second electroluminescence film facing the second transparent anode, and also attached to an inner sidewall of the at least one second through hole; a second reflective cathode attached to a side surface of the pixel defining layer opposite to another side surface of the pixel defining layer facing the substrate and surrounding the at least one second through hole, wherein the transparent cathode comprises a transparent extending part attached to a side surface of the second reflective cathode opposite to another side surface of the second reflective cathode facing the substrate and extending to the inner sidewall of the at least one second through hole.
Claims 12-14 are allowed, because they depend from the allowed claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Sekiya et al. PG Pub 2010/0200869; teaches a method of manufacturing a display device.
	b. Cho et al. PG Pub 2016/0380035; teaches an organic light emitting display.
	c. Jang et al. PG Pub 2020/0313108; teaches insulating layer may be between the electron transport layer and the emission layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895